Citation Nr: 0216719	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for otitis media, 
catarrhal, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In January 2002, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's otitis media, catarrhal, is manifested by 
audiology evaluation findings that compute to level IV 
hearing loss in his right ear and to level V hearing loss in 
his left ear.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for otitis media, catarrhal, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
4.85, 4.86, 4.87 Diagnostic Code 6201-6100 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the two letters sent to the veteran in 
March 2001, and subsequent correspondence sent to him in 
August 2002 and October 2002, describing what VA would do to 
assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a July 2001 
Statement of the Case and November 2001 Supplemental 
Statement of the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  In addition, the veteran testified at a 
personal hearing held in January 2002 at the RO before the 
undersigned.  No further assistance is necessary to comply 
with the requirements of this new legislation, or any other 
applicable rules or regulations regarding the development of 
the pending claim.  

In a May 1962 rating decision, the RO granted the veteran 
entitlement to service connection for otitis media, 
catarrhal, effective from the date of receipt of his reopened 
claim, February 1962.  A noncompensable rating was assigned, 
which was increased to 10 percent in an October 2000 rating 
decision.  

In January 2001, the veteran requested an increased rating 
for otitis media, catarrhal.  He has asserted, in 
correspondence to VA and in testimony presented at his 
personal hearing, that he has increased hearing loss and has 
had numerous ear infections, due to his otitis media, as well 
as having had to undergo many drainages and irrigations of 
his ears.  

The results of the veteran's April 2001 VA audiology 
evaluation revealed the following puretone thresholds, in 
decibels, as follows:  




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
25
30
40
85
90
61
LEFT
35
30
50
80
85
61

The right ear speech discrimination ability was 80 percent.  
The left ear speech discrimination ability was 72 percent.  
The examination was conducted by an audiologist; the scores 
were obtained by using a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  The 
diagnostic and clinical tests revealed normal functioning 
middle ear systems.  The diagnosis was mild sloping to severe 
sensorineural hearing loss, bilaterally.  The examiner 
specifically offered that sensorineural hearing loss is an 
inner-ear condition and, typically, not caused by middle ear 
dysfunction, such as otitis media.  

The veteran submitted his private audiology evaluation, dated 
in September 2001, which was not interpreted when submitted.  
Hence, the examination report was submitted to VA medical 
facility for an interpretation.  In response, a VA clinical 
audiologist noted that the September 2001 private audiology 
evaluation was conducted by an audiologist; the evaluation 
revealed a mild to profound sensorineural hearing loss, 
bilaterally; and the test results failed to show a conductive 
component at any of the test frequencies evaluated.  The 
hearing loss noted in the private report was sensorineural in 
nature, and not consistent with the type of loss resulting 
from otitis media.  

The veteran's VA outpatient treatment records for various 
periods between January 1998 and November 2001 were obtained.  
These do not reflect any complaints or treatment for otitis 
media.  

In claims for increased ratings for service-connected 
disabilities, the disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In the veteran's case, his service-connected otitis media, 
catarrhal, is rated under diseases of the ear, specifically 
under Diagnostic Code 6201, pertaining to chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), which is rated as a hearing impairment.  See 
38 C.F.R. § 4.87.  

Evaluations of hearing loss range from noncompensable to 100 
percent, which are based on organic impairment of hearing 
acuity, as measured by the results of controlled speech 
discrimination tests, together with average hearing threshold 
levels, as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000 and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  See 38 
C.F.R. 4.85, Diagnostic Code 6100.  In addition, for 
exceptional patterns of hearing impairment, the provisions of 
38 C.F.R. § 4.86 are for application.  

38 C.F.R. § 4.86(a) provides that, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher Roman numeral.  
Each ear will be evaluated separately.  

38 C.F.R. § 4.86(b) (2001) provides that, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher Roman numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of
discri
m-
inatio
n
Puretone Threshold Average









0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Applying the relevant law and regulations in the veteran's 
case, the Board notes that the results of the veteran's April 
2001 VA audiology examination revealed that the average 
puretone decibel for the right ear was 61; speech 
discrimination was 80 percent.  By intersecting the column in 
Table VI for average puretone decibel loss with the line for 
percent of discrimination, the resulting Roman numeric 
designation for the right ear is IV.  The same examination 
report shows that the average puretone decibel loss for the 
veteran's left ear was 61; speech discrimination was 72 
percent.  By intersecting the column in Table VI for average 
puretone decibel loss with the line for percent of 
discrimination, the resulting Roman numeric designation for 
the left ear is V.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a Roman numeric designation of IV for the better ear and 
V for the poorer ear, the point of intersection on Table VII 
requires a 10 percent evaluation under Diagnostic Code 6100.  

Table VII
Percentage evaluation for hearing impairment
Poorer
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

As explained above, the criteria for rating hearing loss also 
includes analysis under 38 C.F.R. § 4.86, which calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on the April 2001 VA 
audiology examination do not meet the criteria for 
application of Table VIa.  

It must be noted that both VA and private audiology 
examinations diagnosed sensorineural hearing loss.  The VA 
examiner in April 2001 offered that the veteran has 
sensorineural hearing loss, which is an inner ear condition 
and typically not caused by middle ear dysfunction, such as 
the veteran's service-connected otitis media.  In fact, VA 
examination revealed normal functioning middle ear systems.  
Likewise, private audiology evaluation in September 2001 
failed to show a conductive component but rather a 
sensorineural hearing loss, which was not consistent with the 
type of loss resulting from otitis media.  Nevertheless, 
since otitis media, catarrhal, is rated analogous to hearing 
loss, and there is medical evidence of hearing impairment, 
the Board has resolved reasonable doubt in the veteran's 
favor and has taken into consideration the veteran's hearing 
impairment and applied the criteria for hearing loss in 
evaluating his otitis media, catarrhal; however, in view of 
the foregoing degree of hearing loss evidenced on audiology 
evaluation, the Board must also conclude that a 10 percent 
evaluation, and no higher, is entirely appropriate for his 
otitis media, catarrhal.  

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations.  Chronic nonsuppurative otitis media 
with effusion (serous otitis media) is rated as a hearing 
loss case, and such rating is assigned by way of a mechanical 
application of the average puretone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992), see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993).  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
disability rating in excess of 10 percent for otitis media, 
catarrhal, and the claim must be denied.  


ORDER

A rating in excess of 10 percent for otitis media, catarrhal, 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

